t c memo united_states tax_court mercato global opportunities fund lp jason chai a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date frank agostino and jeremy m klausner for petitioner alan m jacobson and timothy a sloane for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule respondent issued mercato global opportunitie sec_1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue fund lp mercato two notices of final_partnership_administrative_adjustment fpaas for and years at issue respondent asks this court to hold as a matter of law that the fpaas were issued before the relevant limitations_period for assessment of tax for partnership and affected items expired our decision turns on whether mercato’s tax_matters_partner tmp validly consented to extending the limitations_period for the years at issue we hold it did we therefore grant respondent’s partial summary_judgment motion background the following facts have been assumed solely for resolving the pending motion mercato’s principal_place_of_business was new york new york at the time petitioner filed the petition jason chai petitioner andrew beer beer and apex management llc apex were partners of mercato apex was mercato’s tmp for the years at issue beer was apex’s member-manager for the years at issue beer on behalf of apex executed form 872-p consent to extend the time to assess tax for the years at issue before the expiration of the time for assessing taxes attributable to partnership items extending the period to issue mercato fpaas for the years at issue to date petitioner twice executed form 872-i consent to extend the time to assess tax for extending the assessment before date mercato timely filed forms u s return of partnership income for the years at issue petitioner timely filed a federal_income_tax return for but he failed to file a return for until respondent examined mercato’s forms and determined that mercato engaged in tax_shelter transactions consequently respondent issued fpaas to mercato on date for the years at issue disallowing certain losses petitioner as a notice_partner timely filed a petition_for_readjustment respondent thereafter filed this motion for partial summary_judgment discussion we are asked to decide whether partial summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication see 326_us_1 the period for assessing tax attributable to a partnership_item i sec_3 years from the later of the date the partnership return is filed or its due_date sec a this period may be extended with respect to all partners of a partnership by agreement between the tmp and the commissioner sec b in this case if mercato’s limitations_period was validly extended under section b then the fpaas for the years at issue were timely petitioner argues that apex did not validly consent to extending the limitations_period under section a because beer its member-manager had a conflict of interest that precluded consent we must decide whether as a matter of law apex validly consented to extending the limitations_period we now turn to this issue we follow the court_of_appeals opinion squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir this case is appealable to the u s court_of_appeals for the second circuit that court has consistently held that the commissioner may not rely on a tmp’s consent to extend the limitations_period to assess tax attributable to partnership items where the tmp has a serious conflict of interest and the commissioner knows of the serious conflict at the time of consent see 296_fedappx_171 2d cir revg tcmemo_2006_164 295_f3d_280 2d cir affg tcmemo_2001_85 147_f3d_221 2d cir revg tcmemo_1994_26 a serious conflict exists where the tmp has a strong incentive to ingratiate himself or herself with the government see transpac drilling venture v commissioner supra pincite a serious conflict may be found when at the time of consent the tmp is under criminal investigation and the government has provided the tmp some inducement eg immunity or a reduced sentence to cooperate with it see madison recycling associates v commissioner supra pincite a criminal investigation of a tmp however does not in itself automatically preclude consent id pincite the serious conflict must be actual id petitioner asks us to deny respondent’s partial summary_judgment motion because apex had a serious conflict petitioner claims that beer apex’s member-manager was under criminal investigation by respondent petitioner fails however to offer any facts to support his claim respondent on the other hand offers the affidavit of his criminal investigative division as proof that beer was not under criminal investigation when he executed the consent the party opposing summary_judgment must set forth specific facts to show that a question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 petitioner fails to show beer was under criminal investigation at the time of consent moreover petitioner fails to show that beer had any actual serious conflict we find that there is no genuine issue of material fact on whether the tmp had an actual serious conflict of interest that would preclude consent to extend the limitations_period under section a we further find as a matter of law that apex validly consented under section b to extending the limitations_period to date we hold that respondent is entitled to judgment as a matter of law in his favor that the fpaas issued to mercato for the years at issue were timely accordingly we shall grant respondent’s motion for partial summary_judgment because we hold that mercato’s limitations_period under section a was validly extended the issue of whether petitioner validly consented to extending the limitations_period by executing form 872-i is moot we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment will be issued
